 

[image_001.jpg] 



September 21, 2012

 

Happy H. Wells

 

Dear Mr. Wells:

 

On behalf of Georgetown Corporation (the “Company”), I would like to invite you
to join the Company’s Board of Directors on the terms set forth below.  I
believe that your knowledge and experience will be an invaluable addition to the
Company.

 

Stock Grant – Georgetown will grant you 500,000 shares subject to a voluntary
management lock up agreement. In addition, the Shareholders may only resell the
shares of Common Stock in accordance with Rule 144 so long as the Company is
current in its reporting requirements with the Securities and Exchange
Commission.

 

You are being added to the Board of Directors as Director whose term shall
expire at the 2013 Annual Meeting of Stockholders of the Company, unless
reelected as a director by the shareholders of the Company at that time.   We
plan on having at least monthly Board meetings, some of which will be in person
and others to be telephonic.  All of your travel and accommodation expenses
reasonably incurred in connection with in-person Board meetings will be
reimbursed by the Company.

 

The Company does not yet have Directors and Officers liability insurance but
intends to attempt to get such insurance as soon as it is reasonably and
commercially able to do so.

 

Attached for your review, please find an Indemnification Agreement with the
Company and copies of the Company’s Insider Trading Policy, Code of Ethics and
Business Conduct, and Related Party Transaction Policy, which as a director of
the Company you will be subject to.  As the Company is publicly traded, you will
also be subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) which requires, among other things, you to file Forms 3, 4
and 5s and comply with the short-swing profit rules – attached is a brief memo
that discusses such rules.  Please do not hesitate to contact me or our General
Counsel, Peter Campitiello, if you have any questions.

 

You acknowledge that you (a) understand the requirements of and the general
terms under which you will serve as a director of the Company, (b) understand
that as a director you will have a fiduciary duty to the Company and agree that
you will at all times act in the Company’s best interests while acting in your
capacity as a director of the Company, (c) will do your best to attend Board
meetings and any meetings of committees of which you are then a member, (d) have
read and will adhere to the Company’s Insider Trading Policy, Code of Ethics and
Business Conduct, and Related Party Transaction Policy, (e) will comply with all
applicable state and federal laws and regulations, including Sections 10 and 16
of the Exchange Act and the rules promulgated thereunder, (f) will act in
accordance with the Company’s Restated Certificate of Incorporation and Amended
and Restated By-Laws, as both may be amended from time to time, and the
corporate law of the State of Delaware, (g) agree to hold all information and
Board materials supplied to you regarding the Company in the strictest
confidence and to not disclose such information or materials to any third party
or use such information or materials other than in your capacity as a member of
the Board of Directors of the Company, and (h) have no agreement which would be
violated by your service as a director of the Company and you agree not to enter
into any agreement while you are a director that creates a conflict of interest
with this letter agreement. 

 

 

7100 SOUTH BRYANT AVENUE, OKLAHOMA CITY, OKLAHOMA 73149

(405) 254-4422

 



 

 

 

[image_001.jpg] 

 

If you are in agreement with these terms, I would appreciate it if you would
execute both original copies of this letter agreement, which will also reflect
your receipt and understanding of your obligations pursuant to the above
identified policies and rules.  Please keep one copy of both the letter
agreement and indemnification agreement for your records, and return the other
copy of the letter agreement along with a signed copy of the indemnification
agreement to Thomas Seifert.

 

We very much look forward to working with you.

 

 

Very Truly Yours,

 

Georgetown Corporation

  

By: /s/ Carl W. Swan           Carl W. Swan     CEO  

 

  Accepted and Agreed               By: /s/ Happy H. Wells         Name: Happy
H. Wells       Date of Acceptance:

 

 



7100 SOUTH BRYANT AVENUE, OKLAHOMA CITY, OKLAHOMA 73149

(405) 254-4422

 



 

 

 

 

 

 